Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Yemoh Smith appeals the district court’s orders dismissing his Privacy Act complaint and his motion to amend his complaint. We have reviewed the record and find no reversible error. Accordingly, we grant Smith’s motion to proceed on appeal in forma pauperis and affirm for the reasons stated by the district court. Smith v. Treasury Inspection Gen. for Tax Admin., No. 1:11-cv-02033-JKB, 2011 WL 6026040 (D. Md. filed Dec. 1, 2011 & entered Dec. 2, 2011); 2012 WL 11110 (Jan. 4, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.